United States Department of Labor
Employees’ Compensation Appeals Board
_________________________________________
)
)
)
and
)
)
DEPARTMENT OF THE TREASURY,
)
INTERNAL REVENUE SERVICE,
)
Jacksonville, FL, Employer
)
___________________________________________ )
N.F., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-0741
Issued: July 19, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On March 3, 2015 appellant filed a timely appeal of an October 5, 2015 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained a
traumatic injury to her right arm and shoulder in the performance of duty on August 6, 2015.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted evidence with her appeal to the Board. The Board cannot consider this
evidence, however, as its review of the case is limited to the evidence of record which was before OWCP at the time
of its final decision. 20 C.F.R. § 501.2(c); see Steven S. Saleh, 55 ECAB 169 (2003).

FACTUAL HISTORY
On August 20, 2015 appellant, then a 49-year-old customer service representative, filed a
traumatic injury claim (Form CA-1) alleging that on August 6, 2015 she sustained an injury to
her right arm and shoulder in the performance of duty. She explained that her injury occurred
when she attempted to pull open the third floor exit door which was not working properly.
Appellant indicated that the door was heavy, and when she pulled it she felt a pull and stretch on
her shoulder. The employing establishment controverted the claim and argued that the story did
not match and advised that she was on her break. Appellant stopped work on August 12, 2015.
In an August 25, 2015 letter, OWCP advised appellant that additional factual and medical
evidence was needed. It requested that she further explain how the injury occurred. OWCP also
explained that a physician’s opinion explaining how the reported work incident caused or
contributed to appellant’s condition was crucial to her claim.
OWCP received August 12 to September 21, 2015 records from nurse practitioners who
noted appellant’s treatment and history. Appellant was advised to return to limited duty on
September 16, 2015. OWCP also received an August 14, 2015 employing establishment
memorandum which advised appellant that she and other seasonal employees would be
furloughed effective August 22, 2015 due to lack of work.
Also submitted was an August 20, 2015 report of occupational injury, illness, accident, or
unsafe condition filed by appellant which noted an injury at the third floor elevator lobby on
August 6, 2015 when she tried to open a door with her right hand. Appellant noted that she was
a seasonal employee who would be furloughed on August 21, 2015. Her supervisor advised that
she informed him of the injury on August 7, 2015. He stated that corrective action was taken to
repair the door. OWCP received witness and supervisor statements regarding the August 6, 2015
work incident. It also received e-mail correspondence from the employing establishment
discussing the door, which was reported as “broken and causing injuries to employees.”
In a September 22, 2015 form report, Dr. Liberto Colombo, an osteopath specializing in
preventive medicine, noted seeing appellant on September 16, 2015. He diagnosed a right
shoulder injury. Dr. Colombo checked the box marked “yes” that the injury was “work related.”
In response to whether appellant had objective relevant medical findings, he checked the box
marked “no.” Dr. Colombo also responded “no” with regard to whether there was a preexisting
condition contributing to the medical disorder. He requested authorization for referral to an
orthopedist as he suspected a tear in the distal supraspinatus tendon.
By decision dated October 5, 2015, OWCP accepted that the incident occurred as alleged.
However, it denied appellant’s claim, as she had not established an injury causally related to the
accepted work incident. It found that the evidence did not demonstrate a claimed medical
condition causally related to established work-related events.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United

2

States” within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA,3 and that an injury was sustained in the performance of duty.4 These
are the essential elements of each compensation claim, regardless of whether the claim is
predicated upon a traumatic injury or an occupational disease.5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether the fact of injury has been established.
There are two components involved in establishing the fact of injury. First, the employee must
submit sufficient evidence to establish that he or she actually experienced the employment
incident at the time, place, and in the manner alleged.6 Second, the employee must submit
sufficient evidence, generally only in the form of medical evidence, to establish that the
employment incident caused a personal injury.7
Rationalized medical opinion evidence is generally required to establish causal
relationship. The opinion of the physician must be based on a complete factual and medical
background, must be one of reasonable medical certainty and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.8
ANALYSIS
Appellant alleged that on August 6, 2015 she sustained an injury in the performance of
duty to her right arm and shoulder when she pulled open a broken door. OWCP accepted that
the incident occurred as alleged, but denied the claim as she had not established an injury
causally related to the accepted incident.
The Board finds that the medical evidence is insufficient to establish that the accepted
work incident caused an injury. The medical evidence contains no reasoned, explanation of how
the August 6, 2015 employment incident caused, or aggravated an injury.9
In a September 16, 2015 report, Dr. Colombo diagnosed a right shoulder injury. He
checked the box marked “yes” that the injury was “work related.” The Board has found that the
checking of a box marked “yes” in a form report, without additional explanation or rationale, is
not sufficient to establish causal relationship.10 Dr. Colombo did not indicate an awareness of
3

Joe D. Cameron, 41 ECAB 153 (1989).

4

James E. Chadden, Sr., 40 ECAB 312 (1988).

5

Delores C. Ellyett, 41 ECAB 992 (1990).

6

Julie B. Hawkins, 38 ECAB 393, 396 (1987).

7

Id. For a definition of the term “traumatic injury,” see 20 C.F.R. § 10.5(ee).

8

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345 (1989).

9

See George Randolph Taylor, 6 ECAB 986, 988 (1954) (where the Board found that a medical opinion not
fortified by medical rationale is of little probative value).
10

See Barbara J. Williams, 40 ECAB 649, 656 (1989).

3

the employment incident11 and he advised that there were no objective medical findings. He did
not otherwise explain how the August 6, 2015 incident caused or aggravated a diagnosed
medical condition. This report is of limited probative value and insufficient to establish causal
relationship.
OWCP also received records from nurse practitioners involved in appellant’s care. This
evidence, however, has no probative value as nurse practitioners are not considered physicians as
defined under FECA.12
Because the medical reports submitted by appellant do not address how the August 6,
2015 activities at work caused or aggravated a right arm/shoulder condition, these reports are of
limited probative value13 and are insufficient to establish that the August 6, 2015 employment
incident caused or aggravated a specific injury.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that she
sustained a traumatic injury in the performance of duty on August 6, 2015.

11

See John D. Jackson, 55 ECAB 465 (2004) (the accuracy and completeness of the physician’s knowledge of
the facts and medical history are among the factors that determine the weight to be given each individual report).
12

The term physician includes surgeons, podiatrists, dentists, clinical psychologists, optometrists, chiropractors,
and osteopathic practitioners within the scope of their practice as defined by State law. 5 U.S.C. § 8102(2); L.D., 59
ECAB 648 (2008) (a nurse practitioner is not considered a physician as defined under FECA).
13

See Linda I. Sprague, 48 ECAB 386, 389-90 (1997).

4

ORDER
IT IS HEREBY ORDERED THAT the October 5, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 19, 2016
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

5

